

EXHIBIT 10.6(f)(i)
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this "Agreement")is entered into
by and among Conduent Business Services, LLC, its parent, subsidiaries,
subdivisions and affiliates, (collectively, "Conduent" or "Company"), and J.
Michael Peffer ("Employee").


Introduction. The Company and Employee have agreed on the terms of the
separation of Employee's employment with the Company including payment of salary
and benefits as described below through June 30, 2020 ("Salary and Benefits
Continuation End Date"). Employee's last day of active employment (" Last Day of
Active Employment") is December 31, 2019 and on such date he shall be deemed
(with further action by the parties) to have resigned from all offices, titles,
positions and appointments of the Company. It is agreed and understood between
the parties that Employee will no longer report to work or be required to
perform any of his regular job duties and responsibilities after November 18,
2019 ("Notice Date"), provided however, Employee will make himself available
during normal business hours through December 31, 2019 to address questions,
provide guidance on pending matters and take such other actions as may be
reasonably necessary to help ensure a smooth transition. In consideration of the
mutual promises contained in this Agreement, the Company and Employee agree as
follows:


1.Pay and Salary Continuation. Employee will be paid his same bi-weekly salary
rate after his Notice Date through and including his Last Day of Active
Employment. Employee will receive salary continuation commencing on January 1,
2020 at the same bi­ weekly salary rate and continuing through and including his
Salary and Benefit Continuation End Date. The Company shall withhold from such
payments all applicable payroll taxes and other authorized deductions. The
payments to be made under this Agreement shall be deemed to be wages in lieu of
notice during the applicable benefit year in the event that the Employee files a
claim for unemployment benefits. Employee understands that the Company will not
make any payments until all Company property in the Employee's possession or
control is returned to the Company.


2.Benefits Continuation. Employee will receive the same level of benefits in
effect as of his Notice Date through his Last Day of Active Employment and will
continue to make the same level of any employee contributions towards such
benefits through his Last Day of Active Employment. Employee will only receive
health and welfare benefits at employee rates, subject to and conditioned upon
Employee' s payment of the applicable employee premium contributions set for
2020, through and including his Salary and Benefits Continuation End Date OTHER
THAN: Short-term Disability, Long-term Disability, and 401(k) Savings Plan.
Employee agrees and acknowledges that after his Notice Date, he will no longer
be eligible for any benefits under the Conduent Change in Control Severance Plan
(CIC) and in the event of any conflict between this Agreement and the CIC, this
Agreement shall control. Employee further agrees and acknowledges that after his
Last Day of Active Employment, he will no longer be eligible for any executive
perquisites.





Separation Agreement And General Release/J. Michael PefferInitials:

PAGE1

--------------------------------------------------------------------------------



EXHIBIT 10.6(f)(i)
3.Equity and 2019 Bonus. The vesting of Employee's equity awards (including
restricted stock units and performance share awards) shall be determined in
accordance with the terms and conditions of the applicable equity plan
documents. In the event of a conflict or discrepancy between this Agreement and
any equity plan document, the applicable equity plan document shall control.
Employee understands and acknowledges that the vesting of his equity awards is
contingent upon Employee's execution and non­ revocation of this Agreement
containing a full release of all claims. Employee and Company agree that the
reason for Employee' s separation is not for Cause (as defined in the applicable
equity plan documents) and that Employee will not vest in any awards while
receiving salary and benefits continuation. Notwithstanding any provision to the
contrary in the 2019 Annual Performance Incentive Plan, Employee agrees and
acknowledges that he will not be eligible to receive any bonus for 2019.


4.Confidentiality. Employee shall keep confidential all confidential or
proprietary information known to his concerning any matters affecting or
relating to the business, operations, and financial affairs of the Company which
are of a special or unique nature, regardless of whether any such information is
labeled or otherwise treated as confidential, material, or important. Unless the
Company files this Agreement as a matter of public record with the Securities
Exchange Commission, the contents of this Agreement shall not be disclosed,
released or communicated by Employee to any person, other than Employee's
spouse, tax advisor or legal counsel, and to the extent necessary to enforce any
of the terms of this Agreement.


5.Release and Covenant Not to Sue. As a material inducement to the Company to
enter into this Agreement, Employee hereby irrevocably and unconditionally
releases, acquits and forever discharges and covenants not to sue the Company
and each of the Company's owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such divisions, subsidiaries and affiliates)
and all persons acting by, through, under or in concert with any of them
(collectively "Releases"), or any of them, from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses (including attorneys' fees and costs actually incurred) of any nature
whatsoever, known or unknown ("Claim" or "Claims"), which Employee now has,
owns, or holds or which Employee at any time previously had, owned or held
against each of the Releases, including, but not limited to, (a) all Claims of
Age Discrimination under the Age Discrimination in Employment Act of 1967 or any
similar state statute; (b) all Claims under the Employee Retirement Income
Security Act of 1974; (c) all employment or discrimination Claims under the
statutes of the State of New Jersey or any other state; (d) all Claims of
unlawful discrimination based on age, sex, race, religion, national origin,
handicap, disability, equal pay or any other basis; (e) all Claims of wrongful
discharge, retaliation, breach of any implied or express employment contract,
negligent or intentional infliction of emotional distress, libel, defamation,
breach of privacy, fraud, and breach of any implied covenant of good faith and
fair dealing; and (f) all Claims related to Employee's employment with the
Company, including but not limited to all Claims related to unpaid

Separation Agreement And General Release/J. Michael PefferInitials:

PAGE2

--------------------------------------------------------------------------------



EXHIBIT 10.6(f)(i)
wages, salary, overtime compensation, bonuses, commissions, severance pay,
supplemental unemployment benefit pay, vacation pay, or other compensation or
benefits arising out of Employee's employment with the Company. Employee
covenants and agrees not to bring any judicial action or action under the
Conduent Dispute Resolution Plan (the "Plan") against any of the Releases with
respect to any such Claim or Claims and warrants that no such Claim or Claims
have been filed. For the avoidance of doubt, the preceding two sentences shall
be inapplicable to any claim for indemnification (including advancement of
expenses) related to his service as an officer or director of the Company,
arising at law or equity or the governing instruments (e.g., Articles of
Incorporation or Bylaws) of the Company or arising under any policy of insurance
maintained by the Company for the benefit of its directors and officers under
which Employee is or may be an insured. By signing this Agreement, however,
Employee is not waiving any rights or claims arising after the date on which
reporting possible violations of a federal or state law or regulation to any
governmental agency or entity, or participating in any proceedings or
investigations with the federal, state or local government agency or entity
responsible for enforcing such laws. Employee is not required to notify the
Company that he has made such reports or disclosures.


6.No Admission. This Agreement shall not in any way be construed as an admission
by the Company of any illegal act whatsoever against Employee or any other
person, and the Company specifically disclaims any liability to Employee or any
other person, on the part of itself, its employees, or its agents.


7.No rehire. Employee acknowledges and understands that for a period of six
months following his Termination Date, he is not eligible to be rehired by the
Company as an employee or retained as a contractor or consultant.


8.Cooperation in Legal Matters. Employee agrees that he will assist and
cooperate with the Company in connection with: a) the defense or prosecution of
any claim that was asserted against, or by, the Company while Employee was
employed with Company; b) any ongoing or future investigation, or any dispute or
claim of any kind involving the Company, including any proceeding before any
arbitral, administrative, judicial, legislative, or other body or agency, the
facts of which arose during Employee' s employment with Company; and c) any
requests made by the Company related to Employee' s duties and work product
while employed by the Company, including preparing for and testifying honestly
in any proceeding to the extent that such claims, investigations or proceedings
relate to services performed or required to be performed by Employee, pertinent
knowledge possessed by Employee, or any act or omission by Employee. Employee
understands that cooperation as described in this paragraph means voluntary
participation in all stages of adversarial proceedings, investigations , and the
like, and includes testifying where requested by Company. Employee further
agrees to execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Paragraph.


9.Representations of Employee. Employee represents and agrees (a) that he was
advised by the Company in writing by this Agreement to consult with an attorney
of his

Separation Agreement And General Release/J. Michael PefferInitials:

PAGE3

--------------------------------------------------------------------------------



EXHIBIT 10.6(f)(i)
choice prior to signing this Agreement; (b) that the Company has afforded
Employee no less than twenty-one (21) days to consider whether to execute this
Agreement, and during that time Employee has had this Agreement in his
possession; (c) that Employee has taken full advantage of this 21-day
consideration period or has purposely waived his right to do so; (d) that
Employee has consulted or has had sufficient opportunity to discuss with any
person, including an attorney of his choice, all provisions of this Agreement,
that Employee has carefully read and understands it, that Employee is competent
to execute this Agreement, and that Employee is entering into this Agreement
knowingly and voluntarily without reliance upon any statement or representation
of any person or parties released, or their representatives, concerning the
nature and extent of the damages and/or legal liability therefore; (e) that
Employee has not assigned or transferred, or proposed to assign or transfer, to
any person or entity, any Claim or any portion thereof or interest therein; (f)
that the compensation and/or benefits provided to Employee pursuant to this
Agreement exceeds any compensation and/or benefits to which Employee may be
entitled; and (g) that in executing this Agreement, Employee does not rely and
has not relied upon any representation or statement made by any of the Releases
or by any of the Releases' agents, representatives or attorneys with regard to
the subject matter, basis or effect of this Agreement or otherwise. Employee
shall indemnify and hold each and all of the Releases harmless from and against
any and all loss, cost, damage, or expense, including, without limitation,
attorneys' fees, incurred by Releases, or any of them, arising out of any breach
of this Agreement by Employee or the fact that any representation made by
Employee was false when made.


10.Miscellaneous. It is the parties' intention that all provisions of this
Agreement be enforced to the fullest extent permitted by law. If, however, any
provision of this Agreement is held to be illegal or unenforceable, such
provision shall be severable and the remaining provisions of this Agreement
shall remain in full force and effect. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey. This Agreement
contains the entire understanding and agreement between the Company and Employee
with respect to the subject matter of this Agreement and supersedes all prior
oral or written agreements between the parties with respect to that subject
matter. However, this Agreement supplements, rather than supersedes, any of
Employee's duties regarding non-competition, non-solicitation, confidentiality
and trade secrets under law or contract. Any action regarding the enforceability
of this Agreement or any other cause of action relating to or arising under this
Agreement shall be subject to the Plan.


11.Withdrawal of Offer. Employee understands that if he has not signed this
Agreement on or before the forty-fifth (45th) calendar date following the date
on which Employee received this Agreement for review and consideration, it shall
be automatically withdrawn by the Company without further notice or action by
the Company, and this Agreement shall not be effective or enforceable.


12.Revocation. It is expressly agreed that for seven (7) days following
execution of this Agreement by Employee, Employee may revoke this Agreement by
contacting Nancy K. Jagielski in writing at nancy. jagielski@conduent.com or
1702 N. Collins Blvd, Suite



Separation Agreement And General Release/J. Michael PefferInitials:

PAGE4

--------------------------------------------------------------------------------



EXHIBIT 10.6(f)(i)
260, Richardson, Texas 75080. It is further expressly agreed by the parties that
this Agreement shall not become effective or enforceable until the seven (7) day
revocation period described above has expired, after which time this Agreement
shall be deemed effective and enforceable.




PLEASE READ CAREFULLY THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS







/S/ J. MICHAEL PEFFERJ. Michael PefferNovember 5, 2019




Separation Agreement And General Release/J. Michael PefferInitials:

PAGE5